            Case 2:18-cv-01837-GAM Document 52 Filed 01/04/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                     :
JOSE ENRIQUE CASTILLO CHAIDEZ,       :
                                     :
                Plaintiff,           :
                                     :
           v.                        :
                                     :
CARL HEMPHILL, KAH TRANSPORTES, LLC, : CIVIL ACTION
MARIANA HEMPHILL, THREE SEASONS      : NO. 18-1837-GAM
LANDSCAPE CONTRACTING SERVICE, INC., :
MJC LABOR SOLUTIONS, LLC, MJC LP,    :
DELCO MULCH AND SUPPLY, LLC AND      :
OVERBROOK PARK HOLDING CO., LTD,     :
                                     :
                Defendants.          :



                                         ORDER

       This 4th day of January, 2021, the parties having failed to reach complete

agreement regarding resolution of Plaintiff’s Motion for a Protective Order, ECF 49,

it is hereby ORDERED as follows:

       1.       Defendant Carl Hemphill is enjoined from attempting to directly communicate

with or contact, either by text message, email, telephone, or other medium by which

communication can pass, Mr. Arnaldo Asencio, a witness in this litigation.

       2.       Notwithstanding the restrictions contained in paragraphs 1 above, Carl Hemphill

may: (1) through counsel, communicate directly with counsel for Mr. Arnaldo Asencio regarding

their ongoing financial dispute and court case, KAH Transportes LLC v. Ascencio, et al., No.

CV-2019-000741 (Del. Co. CCP); and (2) file formal court documents in the court case, KAH

Transportes LLC v. Ascencio, et al., No. CV-2019-000741 (Del. Co. CCP).
             Case 2:18-cv-01837-GAM Document 52 Filed 01/04/21 Page 2 of 2




        3.       Violation of this Order shall result in appropriate sanctions by the Court and

reimbursement to Plaintiff of reasonable attorneys’ fees incurred in reporting the violation to

the Court, if the Court is satisfied that such relief is warranted,




                                                        /s/ Gerald Austin McHugh
                                                        United States District Judge
